
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


Adelphia Communications Corporation
2005 Short-Term Incentive Plan


1.     Purpose

        The purpose of the Adelphia Communications Corporation 2005 Short-Term
Incentive Plan (the "STIP") is to attract, retain and motivate highly-qualified
employees by providing appropriate short-term incentive awards that link each
employee's compensation to the business objectives of Adelphia Communications
Corporation (the "Company"). By placing a portion of the employee's compensation
at risk, the Company can reward performance based on the satisfaction of Company
and individual performance goals.

2.     Effective Date

        The effective date of the STIP is January 1, 2005. No awards will be
granted or paid under the STIP with respect to any plan year other than the plan
year beginning January 1, 2005 and ending December 31, 2005.

3.     Eligibility and Participation

        a.     Except as provided in Section 3(b), Company employees at the
General Manager level (who lead the operations of a local system or systems) or
hold a higher position or title with the Company are generally eligible to
participate in the STIP. Employees must be notified in writing by the Chief
Executive Officer or the President of the Company to be eligible to receive an
award under the STIP.

        b.     The following employees are not eligible to participate in the
STIP:

i.Employees on a sales commission plan or sales incentive plan;

ii.Temporary, term and leased employees, contract workers and interns; or

iii.Employees not on the Company payroll on the date that STIP awards are paid.

        c.     Eligible employees who are on the Company payroll or serving in
an eligible position for only a portion of 2005 or for whom the STIP is
effective after January 1, 2005, will have their STIP award pro-rated to reflect
the portion of the year such employee participated in the STIP. Employees
performing below a satisfactory level may forfeit their right to receive a STIP
award.

        d.     Eligible employees are covered under one of the following two
STIP arrangements based on the location of the employee's principle place of
employment:

i.Corporate Plan—covers employees who work in the Company's headquarters in
Greenwood Village, Colorado or one of the Company's centralized operations; or

ii.Region Plan—covers employees who are employed with respect to a specific
region of the country, as designated by the Compensation Committee of the
Company's Board of Directors (the "Compensation Committee") or its designee
(each, a "Region"), and who are not covered under the Corporate Plan.

        e.     Except as provided in an individual employment agreement with an
employee, the STIP is the sole short-term incentive arrangement under which
employees of the Company are entitled and eligible to participate.

        f.      No employee will have any claim to be granted any award under
the STIP, and there is no obligation for uniformity of treatment among employees
participating in the STIP. In addition, nothing in the STIP or in any award
granted shall confer on any employee the right to continue in the employ of the
Company or its affiliates or to be entitled to any remuneration or benefits not
set forth in the STIP or to interfere with or limit in any way the right of the
Company to terminate such employee's employment.

4.     Company Performance Criteria

        a.     Target awards under the STIP will be awarded based on a
percentage of the employee's base pay, depending upon the employee's job title.
Actual awards may be less (or more) than the target award amounts, depending on
satisfaction of Company, Region and individual performance goals.

        b.     Under the Corporate Plan, subject to adjustment based on the
satisfaction of individual performance goals (as provided in section 4(d)), an
eligible employee's bonus will first be determined based on the Company's
operating and financial performance. The Company's performance goals or measures
will be weighted based on percentages determined by the Compensation Committee
or its designee, in its sole discretion. The Company's performance will be
measured using the following criteria:

•Basic Subscribers;

•Revenue;

•Operating Cash Flow;

•Capital Expenditures;

•Customer Care; and

•Internal Controls.

        c.     Under the Region Plan, subject to adjustment based on the
satisfaction of individual performance goals (as provided in section 4(d)), an
eligible employee's bonus will first be determined based:

i.75% on the financial and operating performance for the relevant Region, as
determined by the Compensation Committee or its designee, in its sole
discretion, and

ii.25% on the Company's operating and financial performance (as described above
in section 4(b)).

        The performance goals for each Region will be based on the same
performance measures and weightings used for the Corporate Plan, as provided in
section 4(b).

        d.     Once the Company and Region performance results are determined,
as provided in Sections 4(b) and 4(c), an eligible employee's estimated award
may be revised, upward or downward, based on individual performance/results
achieved, as determined by such employee's supervisor(s), subject to review and
approval, as necessary, by the Compensation Committee or its designee. However,
a supervisor may not make overall bonus recommendations for his/her Region or
the Company as a whole that exceed the sum of each individual in his/her
Region's total eligible award.

5.     Payment of Awards

        During the 1st quarter of 2006, the Chief Executive Officer and the
President of the Company will determine if the Company and each Region has
achieved their previously established performance targets and goals, subject to
approval by the Compensation Committee. Unless otherwise determined by the
Compensation Committee or except as provided under Sections 3(b)(iii) and 3(c),
awards, if earned, will be paid to all eligible employees by March 14, 2006. All
awards shall be made in cash.

6.     Administration, Miscellaneous

        a.     The Plan will be administered by the Compensation Committee. The
Compensation Committee shall have the authority in its sole discretion, subject
to and not inconsistent with the express provisions of the STIP, to administer
the STIP and to exercise all the powers and authorities either specifically
granted to it under the STIP or necessary or advisable in the administration of
the STIP, including without limitation, the authority to grant awards; to
determine the persons to whom and the time or times at which awards shall be
granted; to determine the terms and conditions, restrictions and performance
goals and criteria relating to any award (including whether such performance
goals and criteria have been attained); and to make adjustments to performance
goals in response to changes in applicable laws, regulations or accounting
principles.

        b.     The Company shall deduct from all payments made under the STIP
any distributions or taxes required to be made or withheld by federal, state or
local governments.

        c.     The grant of an award under the STIP is by no means a guarantee
that an award will be paid, but is based on the satisfaction of the performance
criteria, as determined by the Compensation Committee.





QuickLinks


Adelphia Communications Corporation 2005 Short-Term Incentive Plan
